UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:February 28, 2011 Date of reporting period:February 28, 2011 Item 1. Reports to Stockholders. NIEMANN TACTICAL RETURN FUND The Fund is a series of Advisors Series Trust. www.ncmfunds.net ANNUAL REPORT February 28, 2011 Niemann Tactical Return Fund Annual Review As we outlined in the Fund’s semi-annual review, the first six months after the Fund’s inception (i.e., March 29, 2010 through September 30, 2010) were characterized by numerous wide trading ranges that negatively impacted Fund performance. The environment became more accommodating to our style of management in September, and as a result performance results also became much more favorable during that time period.Market conditions improved dramatically over the course of the past three months ending February 28, 2011. Performance for the Fund’s Class A shares was 5.04% (without the effect of sales charges) and performance for the Fund’s Class C shares was 4.29% (without the effect of sales charges) for the fiscal year (ending February 28, 2011). By comparison, the performance of the Fund’s blended benchmark was 12.53% (the “Blended Index,” consisting of one-third of the MSCI EAFE Index, one-third of the Barclays Capital Global Aggregate Bond Index and one-third of the Russell 3000® Index).One of the main factors leading to this underperformance was the intermediate-trend rally in bonds that outperformed the equity markets by approximately 5.5% over this same time period. With our methodology, we never try to pick market lows (or market highs for that matter) and this led to our underexposure to the bond market at the inception of the Fund. The other large factor that led to this underperformance was the historically high correlation in the equity markets, which has made it difficult to ascertain both market leaders and shifts in market direction. The summer months were not easy on tactical strategies and ours was no exception. There are times that favor certain investment disciplines and unfortunately there are those times where those same disciplines are out of favor. In our view, one key to long-term investing success is not only employing a methodology that actually works but having the discipline to follow that system during the times when it doesn’t. In terms of our decision making and our strict adherence to our process, we’re doing the same things we’ve always done, for the same reasons. However, our decision to pare back risk at various points throughout this rally did not prove successful. Seeking to attain a balance between risk and reward is a huge part of both our daily process and the efficacy of our track record. In accordance with our methodology, when price action and money flow deteriorate and risk becomes elevated, we’re going to get defensive in the portfolio. Conversely, when the price structure is positive and internals appear healthy, we’ll rotate assets back into the market. As summer drew to a close, the U.S. market pushed just through the top of the well-established, previously mentioned trading range and into the beginning of a solid, intermediate uptrend. The market began to show signs of reverting to its normal playbook in September (meaning market action being dictated by fundamentals vs. the “risk on, risk off” event-driven conditions we saw over the summer).We believe the mid-term elections provided the anticipation of decreased regulation and government intervention, which led to more certainty, more conviction and more participation among investors. As such, both economic and market conditions improved—all of which have contributed to a productive investment backdrop. Thus, the atypical conditions we had been dealing with throughout 2 most of 2010 (and in our opinion, the subsequent cause of our underperformance) abated. Correlation levels also dropped to more manageable levels and the market began to separate into winners and losers.Leadership emerged and as a result, we identified several strong themes to take advantage of: Small and Mid Growth, Commodities (including Metals), Emerging Markets, Energy and Technology. The Fund posted positive performance in both November and December as the more normal environment allowed our methodology to find and rotate to strength in the markets.January, on the other, hand saw a negative performance number for our Fund due to heavy profit taking in the areas that led the market off of the late-August lows.For example, both the Precious Metals and Miners sectors performed very well the last half of 2010 but corrected significantly in January.This selloff in leadership contributed to underperformance relative to our benchmark.The heightened volatility and deterioration in price caused us to subsequently lower our exposure in the Precious Metals and Miners sectors.As an aside, when leadership areas experience heavy selling pressure (like we saw in January) our Fund may experience a stall or lag in performance because we are overweighted in those areas.This is fairly typical among momentum-style methodologies.Fortunately, as the Fund’s fiscal year drew to a close (on February 28, 2011), some new market leadership asserted itself while some of the trends early leaders also came back to the front of the pack.Markets were led on the new side of things by the Energy sector, while Small Caps and some select Emerging Markets re-emerged as market leaders.This allowed our methodology to lock onto these areas and experience some welcome outperformance in the month of February, with the Class A shares up 3.25% (without the effect of sales charges) and the Class C shares up 3.17% (without the effect of sales charges) for the month versus the blended benchmark that was up 2.51%, as we put our first fiscal year in the rearview mirror. Past performance is not a guarantee of future results. The opinions expressed above are those of the advisor, are subject to change, and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund will bear its share of the fees and expenses of underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds. Investments in exchange-traded funds (“ETFs”) are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. 3 A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. The MSCI EAFE (Morgan Stanley Capital International, Europe, Australia and Far East) Index is an unmanaged index of over 1,000 foreign common stock prices including the reinvestment of dividends. It is widely recognized as a benchmark for measuring the performance of international value funds. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Barclays Capital Global Aggregate Bond Index provides a broad-based measure of the global investment grade fixed-rate debt markets. The Blended Index consists of one-third of the MSCI EAFE Index, one-third of the Barclays Capital Global Aggregate Bond Index and one-third of the Russell 3000® Index. You cannot invest directly in an index. The Niemann Tactical Return Fund is distributed by Quasar Distributors, LLC. 4 NIEMANN TACTICAL RETURN FUND Comparison of the change in value of a $10,000 investment in the Niemann Tactical Return Fund - Class A Shares vs the Barclays Capital Global Aggregate Bond Index, MSCI EAFE Index, Russell 3000® Index and the Blended Index¹ Total Return: Since Inception2 Niemann Tactical Return Fund – Class A Shares (with sales load) -0.25 % Niemann Tactical Return Fund – Class A Shares (without sales load) % Niemann Tactical Return Fund – Class C Shares (with CDSC) % Niemann Tactical Return Fund – Class C Shares (without CDSC) % Barclays Capital Global Aggregate Bond Index % MSCI EAFE Index % Russell 3000® Index % Blended Index1 % Total Annual Fund Operating Expenses: Class A Shares – 6.74%; Class C Shares – 7.49% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-626-6080. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.00% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge. Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held less than 90 days.If it did, total returns would be reduced. This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Barclays Capital Global Aggregate Bond Index provides a broad-based measure of the global investment grade fixed-rate debt markets. The MSCI EAFE (Morgan Stanley Capital International, Europe, Australia and Far East) Index is an unmanaged index of over 1,000 foreign common stock prices including the reinvestment of dividends. It is widely recognized as a benchmark for measuring the performance of international value funds. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. 1The Blended Index is a combination of one-third of the Russell 3000® Index, one-third of the Barclays Capital Global Aggregate Bond Index, and one-third of the MSCI EAFE Index. 2The Fund commenced operations on March 29, 2010. 5 NIEMANN TACTICAL RETURN FUND EXPENSE EXAMPLE – February 28, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Niemann Tactical Return Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/10 – 2/28/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 2.50% per the advisory agreement for the Niemann Tactical Return Fund – Class A Shares and the Niemann Tactical Return Fund – Class C Shares, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the Example below.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 6 NIEMANN TACTICAL RETURN FUND EXPENSE EXAMPLE – February 28, 2011 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/10 2/28/11 9/1/10 – 2/28/11* Class A Shares Actual Hypothetical (5% return before expenses) Class C Shares Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 181 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. The annualized expense ratios of the Niemann Tactical Return Fund – Class A Shares and the Niemann Tactical Return Fund – Class C Shares are 1.75% and 2.50%, respectively. ALLOCATION OF PORTFOLIO ASSETS – February 28, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 7 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at February 28, 2011 Shares Value EQUITIES – 1.0% Silver Weaton Corp.* $ TOTAL EQUITIES (Cost $216,434) EXCHANGE-TRADED FUNDS – 90.0% First Trust NASDAQ-100 – Technology Sector Index First Trust NYSE Arca Biotechnology Index Fund* First Trust Technology AlphaDEX Fund First Trust Value Line 100 ETF* iShares Dow Jones U.S. Oil Equipment & Services Index Fund iShares Morningstar Small Growth Index Fund Jefferies TR/J CRB Wildcatters Exploration & Production Equity ETF* Market Vectors-Agribusiness ETF Oil Services HOLDRs Trust PowerShares DB Agriculture Fund* PowerShares DB Precious Metals Fund* PowerShares Dynamic Energy Exploration & Production Portfolio PowerShares Dynamic Energy Sector Portfolio PowerShares Dynamic Industrials Sector Portfolio PowerShares Dynamic Networking Portfolio PowerShares Dynamic Semiconductors Portfolio PowerShares NASDAQ Internet Portfolio* PowerShares S&P SmallCap Energy Portfolio ProShares VIX Short-Term Futures ETF* Rydex S&P Midcap 400 Pure Growth ETF Semiconductor HOLDRs Trust SPDR S&P Metals & Mining ETF SPDR S&P Retail ETF SPDR S&P Semiconductor ETF United States Gasoline Fund LP* TOTAL EXCHANGE-TRADED FUNDS (Cost $20,452,872) The accompanying notes are an integral part of these financial statements. 8 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at February 28, 2011, Continued Shares Value MONEY MARKET FUNDS – 5.7% AIM STIT – Liquid Assets Portfolio – Institutional Class, 0.17%+ $ TOTAL MONEY MARKET FUNDS (Cost $1,349,454) Total Investments in Securities (Cost $22,018,760) – 96.7% Other Assets in Excess of Liabilities – 3.3% NET ASSETS – 100.0% $ * Non-income producing security. + Rate shown is the 7-day yield as of February 28, 2011. The accompanying notes are an integral part of these financial statements. 9 NIEMANN TACTICAL RETURN FUND STATEMENT OF ASSETS AND LIABILITIES at February 28, 2011 ASSETS Investments in securities, at value (identified cost $22,018,760) $ Receivables Securities sold Fund shares issued Dividends and interest Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables Securities purchased Fund shares redeemed 12b-1 fees Audit fees Transfer agent fees and expenses Fund accounting fees Shareholder servicing fees Chief Compliance Officer fee Administration fees Custody fees Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized gain from investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 10 NIEMANN TACTICAL RETURN FUND STATEMENT OF OPERATIONS for the Period Ended February 28, 2011 March 29, 2010* through February 28, 2011 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Registration fees 12b-1 fees – Class A (Note 5) 12b-1 fees – Class C (Note 5) Shareholder servicing fees – Class A (Note 6) Shareholder servicing fees – Class C (Note 6) Audit fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustees fees Legal fees Printing and mailing expense Insurance expense Miscellaneous Total expenses Less: Expenses waived and reimbursed by Advisor (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 11 NIEMANN TACTICAL RETURN FUND STATEMENT OF CHANGES IN NET ASSETS March 29, 2010* through February 28, 2011 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) Net realized gain from investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) Class C Shares ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ The accompanying notes are an integral part of these financial statements. 12 NIEMANN TACTICAL RETURN FUND STATEMENT OF CHANGES IN NET ASSETS (Continued) (a) A summary of share transactions is as follows: Class A Shares March 29, 2010* through February 28, 2011 Shares Paid-in Capital Shares sold $ Shares issued on reinvestments of distributions Shares redeemed** ) ) Net increase $ ** Net of redemption fees of $ Class C Shares March 29, 2010* through February 28, 2011 Shares Paid-in Capital Shares sold $ Shares issued on reinvestments of distributions Shares redeemed** ) ) Net increase $ ** Net of redemption fees of $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 13 NIEMANN TACTICAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A Shares Class C Shares March 29, 2010* March 29, 2010* through through February 28, 2011 February 28, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment loss(1) ^ ^ Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) Total distributions ) ) Paid-in capital from redemption fees ^ ^# Net asset value, end of period $ $ Total return %+ %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets:(2) Before expense reimbursement %++ %++ After expense reimbursement %++ %++ Ratio of net investment loss to average net assets:(2) Before expense reimbursement %)++ %)++ After expense reimbursement %)++ %)++ Portfolio turnover rate %+ %+ Recognition of investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Does not include expenses of investment companies in which the Fund invests. * Commencement of operations. ^ Based on average shares outstanding. # Amount is less than $0.01 + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 14 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at February 28, 2011 NOTE 1 – ORGANIZATION The Niemann Tactical Return Fund (the “Fund”) is a non-diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek long-term capital appreciation.The Fund currently offers Class A shares and Class C shares.Class A shares are subject to a maximum front-end sales load of 5.00%, which decreases depending on the amount invested.U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (the “Transfer Agent”), will assess a 1.00% contingent deferred sales charge (“CDSC”) on Class A share purchases of $1,000,000 or more if they are redeemed within twelve months of purchase, unless the dealer of record waived its commission.The Transfer Agent, will assess a CDSC of 1.00% on Class C shares redeemed within twelve months of purchase.The Fund commenced operations on March 29, 2010. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2011 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in 15 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at February 28, 2011, Continued accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Redemption Fees:The Fund charges a 1.00% redemption fee to shareholders who redeem shares held for 90 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital.During the period ended February 28, 2011, Class A and Class C shares retained $3,069 and $193 in redemption fees, respectively. F. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. For the period ended February 28, 2011, the Fund made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Accumulated Net Investment Net Realized Income/(Loss) Gains/(Loss) G. Derivatives:The Fund has adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification.The Fund is required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. During the period ended February 28, 2011, the Fund did not hold any derivative instruments. H. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. 16 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at February 28, 2011, Continued NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 –
